Moyer, C.J., and O’Connor, J.,
concur but would allow Propositions of Law No. I and II and hold for the decision in 2002-1245 and 2002-1271, Estate of Houser v. Motorists Ins. Co., Auglaize App. No. 2-02-02, 2002-Ohio-2845; would allow Proposition of Law No. Ill and hold for the decision in 2002-0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-0hio-1502; and would allow Proposition of Law No. IV and hold for the decision in 2002-1956, Tucker v. Wilson, Clermont App. No. CA2002-01-002, 2002-0hio-5142.
Lundberg Stratton, J., concurs but would allow all propositions of law without holding.
O’Donnell, J., concurs but would allow Propositions of Law Nos. I and III and hold for the decision in Galatis; and would allow Proposition of Law No. IV and hold for the decision in Tucker.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.